DETAILED ACTION
This action is a response to an amendment filed on 6/24/21 in which claims 1-15 are pending.

 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 9-11, 13 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (Pub. No.: 2015/0200746), herein Pan and Kimura et al. (Pub. No.: 2017/0156131), herein Kimura.

As to claim 1, Pan teaches a ---method performed by a terminal in a communication system, the method comprising: 

	receiving, from a base station, downlink control information (DCI) including information on resources allocated for a physical uplink shared channel (PUSCH) and information on a modulation (Pan [0007] A UE is notified by the network side of a determined MCS level in DCI so the UE knows a MSC for a PUSCH, a TBS corresponds to the MCS level (information on first resources));
and
 transmitting, to the base station, the UCI and the uplink data through the PUSCH based on the identified TBS (Pan [0007] the UE knows a modulation scheme and a code rate for a PUSCH scheduled by a base station for the UE according to the MCS level indicated by the indication information received over a PDCCH and determines a modulation order and a TBS index corresponding to the MCS level according to the correspondence in Table 3 to determine a transport block size in the PUSCH and to code and modulate the data in the PUSCH.. [0099]  UE feeds back a CQI over a PUSCH [0174] The data transceiver interface is configured to communicate data between the processor and the base station.)

Pan does not teach

	identifying a number of resource elements (REs) allocated for of uplink data within a slot, based on a value obtained by subtracting a number of REs allocated for uplink control information (UCI) within the slot from a number of REs of the resources within the slot; 
identifying a transport block size (TBS) based on the number of the REs allocated for the uplink data within the slot and the information on the MCS;

However Kimura does teach

identifying a number of resource elements (REs) allocated for of uplink data within a slot, based on a value obtained by subtracting a number of REs allocated for uplink control information (UCI) within the slot from a number of REs of the resources within the slot (Kimura [0158] Thereafter, the controller 130 acquires the number N.sub.RE of resource elements available for actual data transmission in step S406. For example, the controller 130 acquires the number obtained by subtracting the number of resource elements that cannot be used for data transmission, such as a reference signal, a synchronization signal and a control signal, from the radio resources allocated to the transmitting station 100); 
	identifying a transport block size (TBS) based on the number of the REs allocated for the uplink data within the slot and the information on the MCS (Kimura Table 1 and [0171] bit number per resource element (number or resource) which maps to a TBS index (identifies TBS) and MCS [0167] modulation scheme indicated by the information acquired in step S408.;



As to claim 5, Pan teaches a method performed by a base station in a communication system, the method comprising: 
	transmitting, to a terminal, downlink control information (DCI) including information on resources allocated for a physical uplink shared channel (PUSCH) and information on a modulation and coding scheme (MCS) (Pan [0007] A UE is notified by the network side of a determined MCS level in DCI so the UE knows a MSC for a PUSCH, a TBS corresponds to the MCS level (information on first resources));
	receiving, from the terminal, uplink control information (UCI) and uplink data through the PUSCH based on a transport block size (TBS) (Pan [0007] the UE knows a modulation scheme and a code rate for a PUSCH scheduled by a base station for the UE according to the MCS level indicated by the indication information received over a PDCCH and determines a modulation order and a TBS index corresponding to the MCS level according to the correspondence in Table 3 to determine a transport block size in the PUSCH and to code and modulate the data in the PUSCH.. [0099]  UE feeds back a CQI over a PUSCH [0174] The data transceiver interface is configured to communicate data between the processor and the base station.)

Pan does not teach
	wherein a number of resource elements (REs) allocated for the uplink data in-within a slot is identified based on a value obtained by subtracting a number of REs allocated for the UCI within the slot from a number of REs of the resources within  the slot; and
	 wherein the TBS is identified based on the number of REs allocated for the uplink data within the slot  and the information on the MCS.

However Kimura does teach

	wherein a number of resource elements (REs) allocated for the uplink data in-within a slot is identified based on a value obtained by subtracting a number of REs allocated for the UCI within the slot (Kimura [0158] Thereafter, the controller 130 acquires the number N.sub.RE of resource elements available for actual data transmission in step S406. For example, the controller 130 acquires the number obtained by subtracting the number of resource elements that cannot be used for data transmission, such as a reference signal, a synchronization signal and a control signal, from the radio resources allocated to the transmitting station 100); and
	 wherein the TBS is identified based on the number of REs allocated for the uplink data within the slot  and the information on the MCS (Kimura Table 1 and [0171] bit number per resource element (number or resource) which maps to a TBS index (identifies TBS) and MCS [0167] modulation scheme indicated by the information acquired in step S408.;

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pan with Kimura for the same reasons stated in claim 1.
 
	As to claim 9, Pan teaches a terminal in a communication system, the terminal comprising: 
a transceiver (Pan 0031] A User Equipment (UE) according to an embodiment of the invention includes a processor and a data transceiver interface,); and
 a controller coupled with the transceiver and configured to (Pan 0031] A User Equipment (UE) according to an embodiment of the invention includes a processor and a data transceiver interface,);
 receive, from a base station, downlink control information (DCI) including information on resources allocated for a physical uplink shared channel (PUSCH) and information on a modulation and coding scheme (MCS) (Pan [0007] A UE is notified by the network side of a determined MCS level in DCI so the UE knows a MSC for a PUSCH, a TBS corresponds to the MCS level);
 transmit, to the base station, the UCI and the uplink data through the PUSCH based on the identified TBS (Pan [0007] the UE knows a modulation scheme and a code rate for a PUSCH scheduled by a base station for the UE according to the MCS level indicated by the indication information received over a PDCCH and determines a modulation order and a TBS index corresponding to the MCS level according to the correspondence in Table 3 to determine a transport block size in the PUSCH and to code and modulate the data in the PUSCH.. [0099]  UE feeds back a CQI over a PUSCH [0174] The data transceiver interface is configured to communicate data between the processor and the base station.)


identify a number of resource elements (REs) allocated for uplink data in-within the slot based on a value obtained by subtracting a number of REs allocated for uplink control information (UCI) within the slot from a number of REs of the resources within the slot, 
identify a transport block size (TBS) based on the number of the REs allocated for the uplink data within the slot and the information on the MCS, and
However Kimura does teach
identify a number of resource elements (REs) allocated for uplink data in-within the slot based on a value obtained by subtracting a number of REs allocated for uplink control information (UCI) within the slot from a number of REs of the resources within the slot (Kimura [0158] Thereafter, the controller 130 acquires the number N.sub.RE of resource elements available for actual data transmission in step S406. For example, the controller 130 acquires the number obtained by subtracting the number of resource elements that cannot be used for data transmission, such as a reference signal, a synchronization signal and a control signal, from the radio resources allocated to the transmitting station 100);
identify a transport block size (TBS) based on the number of the REs allocated for the uplink data within the slot and the information on the MCS (Kimura Table 1 and [0171] bit number per resource element (number or resource) which maps to a TBS index (identifies TBS) and MCS [0167] modulation scheme indicated by the information acquired in step S408.;

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pan with Kimura for the same reasons stated in claim 1.


	As to claim 13, Pan teaches a base station (BS) in a communication system, the BS comprising: 
	a transceiver (Pan 0028] A base station according to an embodiment of the invention includes a processor and a data transceiver interface,);  and 
	a controller coupled with the transceiver and configured to :  ((Pan 0028] A base station according to an embodiment of the invention includes a processor and a data transceiver interface,): 
	transmit, to a terminal, downlink control information (DCI) including information on resources allocated for a physical uplink shared channel (PUSCH) and information on a modulation and coding (Pan [0007] A UE is notified by the network side of a determined MCS level in DCI so the UE knows a MSC for a PUSCH, a TBS corresponds to the MCS level);
, and 
	receive, from the terminal, uplink control information (UCI) and uplink data through the PUSCH based on a transport block size (TBS) (Pan [0007] determine TBS in the PUSCH and to code and modulate the data in the PUSCH [0099] UE feeds back a CQI over a PUSCH [0174] The data transceiver interface is configured to communicate data between the processor and the base station.)

	Pan does not teach

	wherein a number of resource elements (REs) allocated for the uplink data in-within a slot is identified based on a value obtained by subtracting a number of REs allocated for the UCI within the slot from a number of REs of the resources within the slot; and 
	wherein the TBS is identified based on the number of REs allocated for the uplink data within the slot  and the information on the MCS.

	However Kimura does teach

	wherein a number of resource elements (REs) allocated for the uplink data in-within a slot is identified based on a value obtained by subtracting a number of REs allocated for the UCI within the slot from a number of REs of the resources within the slot (Kimura [0158] Thereafter, the controller 130 acquires the number N.sub.RE of resource elements available for actual data transmission in step S406. For example, the controller 130 acquires the number obtained by subtracting the number of resource elements that cannot be used for data transmission, such as a reference signal, a synchronization signal and a control signal, from the radio resources allocated to the transmitting station 100);
 and 

	wherein the TBS is identified based on the number of REs allocated for the uplink data within the slot  and the information on the MCS (Kimura Table 1 and [0171] bit number per resource element (number or resource) which maps to a TBS index (identifies TBS) and MCS [0167] modulation scheme indicated by the information acquired in step S408.;

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pan with Kimura for the same reasons stated in claim 1.

As to claims 2, 6 and 10, the combination of Pan and Kimura teach the method of claim 1, claim 5 and the terminal of claim 9, wherein the UCI includes at least one of hybrid automatic repeat request (HARO) information, and channel state information (CSI) ( Pan 0099] UE feeds back a CQI over a PUSCH)

15 As to claims 3, 7 and 11, the combination of Pan and Kimura teach the method of claim 1, claim 5 and the terminal of claim 9,

wherein the DCl further includes an indicator for requesting to transmit a channel state information CSI (Pan [0079] The network side notifies the UE of a CQI table used for feeding back a CQI in indication information;)

As to claim 14, the combination of Pan and Kimura teach the BS of claim 13, wherein the uplink control information includes at least one of hybrid automatic repeat request (HARO) information, and channel state information (CSl), and wherein the DCI further includes an indicator for requesting to transmit the CSI (Pan [0079] The network side notifies the UE of a CQI table used for feeding back a CQI in indication information;)

Claim 4, 8, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan, Kimura and  Yang et al. (Pub. No.: 2014/0092793),  herein Yang.
2




As to claim 4, Pan and Kimura teach the method of claim 1, 

Pan and Kimura do not teach 
receiving, from the base station, configuring information for transmitting the uplink control information and the uplink data through a plurality of slots
in case that a number of slots for transmitting the uplink control information and the uplink data is determined to be plural, distributing the uplink control information to each of the plurality of slots
transmitting, to the base station, the uplink control information and the uplink data through the plurality of slots based on the identified TBS

However Yang does teach

receiving, from the base station, configuring information for transmitting the uplink control information and the uplink data through a plurality of slots (Yang [0112] the PUSCH resources (indices) may be explicitly allocated via RRC signaling in advance or a plurality of PUSCH resources (indices) may be allocated to RRC and PUSCH resources (indices) to be used for ACK/NACK transmission
in case that a number of slots for transmitting the uplink control information and the uplink data is determined to be plural, distributing the uplink control information to each of the plurality of slots (Yang [0085] The number of REs used for CQI/PMI, ACK/NACK and RI transmission is based on a modulation and coding scheme (MCS)  [0086] Referring to FIG. 9, CQI and/or PMI resources are located at a start portion of UL-SCH data resources, are sequentially mapped to all SC-FDMA symbols on one subcarrier and then are mapped to a next subcarrier. CQI/PMI is mapped in a subcarrier from the left to the right, that is, in ascending order of SC-FDMA symbol indices. PUSCH data (UL-SCH data) is subjected to rate matching in consideration of the amount of CQI/PMI resources (that is, the number of coded symbols). The same modulation order as the UL-SCH data is used for CQI/PMI); and
 transmitting, to the base station, the uplink control information and the uplink data through the plurality of slots based on the identified TBS (Yang [0112] the PUSCH resources (indices) may be explicitly allocated via RRC signaling in advance or a plurality of PUSCH resources (indices) may be allocated to RRC and PUSCH resources (indices) to be used for ACK/NACK transmission)


 
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pan and Kimura with Yang, because Yang teaches us [0085] FIG. 9 is a diagram illustrating multiplexing of control information and UL-SCH data on a PUSCH. 

As to claims 8 and 15, the combination of Pan, Kimura and Yang teach the method of claim 5 and the BS of claim 13, further comprising- transmitting, to the terminal, configuration information for receiving the uplink control information and the uplink data through at plurality of slots (Yang [0112] the PUSCH resources (indices) may be explicitly allocated via RRC signaling in advance or a plurality of PUSCH resources (indices) may be allocated to RRC and PUSCH resources (indices) to be used for ACK/NACK transmission; and 
(Yang [0085] The number of REs used for CQI/PMI, ACK/NACK and RI transmission is based on a modulation and coding scheme (MCS) (Yang [0111] the PUSCH scheduled is used to multiplex uplink data and/or ACK/NACK  [0086] Referring to FIG. 9, CQI and/or PMI resources are located at a start portion of UL-SCH data resources, are sequentially mapped to all SC-FDMA symbols on one subcarrier and then are mapped to a next subcarrier. CQI/PMI is mapped in a subcarrier from the left to the right, that is, in ascending order of SC-FDMA symbol indices. PUSCH data (UL-SCH data) is subjected to rate matching in consideration of the amount of CQI/PMI resources (that is, the number of coded symbols). The same modulation order as the UL-SCH data is used for CQI/PMI) (Yang [0111] the PUSCH scheduled is used to multiplex uplink data and/or ACK/NACK)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pan and Kimura with Yang, because Yang teaches us [0085] FIG. 9 is a diagram illustrating multiplexing of control information and UL-SCH data on a PUSCH. 

As to claim 12, the combination of Pan, Kimura and Yang teach the terminal of claim 9, wherein the controller is further configured to: control the transceiver to receive, from the base station, configuring information for transmitting the uplink control information and the uplink data through a plurality of slots, in case that a number of slots for transmitting the uplink control information and the uplink data is determined to be plural, distributes the uplink control information to each of the plurality of slots, and control the transceiver to transmit, to the base station, the uplink control information and the uplink data through the plurality of slots based on the identified TBS (Yang [0112] the PUSCH resources (indices) may be explicitly allocated via RRC signaling in advance or a plurality of PUSCH resources (indices) may be allocated to RRC and PUSCH resources (indices) to be used for ACK/NACK transmission [0086] Referring to FIG. 9, CQI and/or PMI resources are located at a start portion of UL-SCH data resources, are sequentially mapped to all SC-FDMA symbols on one subcarrier and then are mapped to a next subcarrier. CQI/PMI is mapped in a subcarrier from the left to the right, that is, in ascending order of SC-FDMA symbol indices. PUSCH data (UL-SCH data) is subjected to rate matching in consideration of the amount of CQI/PMI resources (that is, the number of coded symbols). The same modulation order as the UL-SCH data is used for CQI/PMI))

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pan and Kimura with Yang, because Yang teaches us [0085] FIG. 9 is a diagram illustrating multiplexing of control information and UL-SCH data on a PUSCH. 







Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 9 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467